Citation Nr: 0829639	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
surgery to the left tibia with 1 1/2-inch shortening creating 
left hip pain.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  

In May 2005, the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  

In the May 2005 remand, the Board referred pending claims to 
reopen claims for service connection for left hip and knee 
disorders to the RO for appropriate action. Since no action 
appears to have been taken on these matters, they are again 
referred to the RO to address further.

The appeal is REMANDED to the Agency of Original Jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required on 
his part.


REMAND

Upon review of the evidentiary record, the Board notes that 
this matter was returned to the Board, despite the fact that 
the veteran submitted a letter on July 7, 2008, addressed to 
the AOJ prior to the expiration of a 60 day period in which 
he had to respond to the AOJ's May 2008 supplemental 
statement of the case (SSOC).  The AOJ's letter attached to 
this SSOC, was dated May 28, 2008 and notified him that he 
had 60 days to respond to the SSOC.  In the veteran's July 
2008 response to the letter, he is noted to have contested 
the AOJ's adjudication of all issues on appeal in this SSOC.  
Among his contentions raised were problems that he had with 
the examiner who conducted the VA examination in March 2008.  
He implied that there were some interpersonal problems 
between him and this examiner that existed prior to this 
examination and he requested another examination be conducted 
by a different examiner.  

A review of the March 2008 VA examination report reveals it 
to be noncompliant with the directives of the Board's May 
2005 remand.  This action is found to be noncompliant with 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
thereby necessitating a remand for compliance.  The Board 
directed the examiner to review the claims file, the remand 
and treatment records prior to providing opinions as to the 
etiology of all claimed issues on appeal.  While the examiner 
did write in the report that he reviewed the claims file, a 
review of the histories obtained regarding all claimed 
disorders clearly reflects that these histories were obtained 
from an interview with the veteran, rather than gleaned from 
the service treatment records or the post service records in 
the claims file.  The incompleteness of the history recorded 
by the examiner is demonstrated by the history reported for 
the right knee, in which the examiner indicated that the 
veteran had no right knee complaints since he was treated at 
the VA medical center in Dublin in 1996-1997 after having 
pain in 1993-1994.  A review of the VA medical records in the 
claims file reflects he was X-rayed in October 2006 for right 
knee pain and complained of bilateral knee tenderness while 
being examined in December 2006, which differs from the 
history of no right knee complaints after 1997 reported by 
the examiner in March 2008.  

Furthermore the opinion offered by the examiner in March 2008 
regarding the etiology of all claimed disorders is shown to 
be nonresponsive to the Board's remand questions.  Rather 
than properly addressing the Board's remand questions, the 
examiner simply stated that it will be totally based on 
speculations to say that any of the veteran's joint problems 
are related to his right tibia problem or to his active duty.  

In view of the veteran's recent contentions regarding 
apparent conflict with the individual who conducted the March 
2008 examination and in view of the incompleteness of the 
examination itself, the Board finds that this matter should 
be remanded for examination of all claimed disorders by a 
different examiner.  

Similarly, the AOJ's analysis in the May 2008 supplemental 
statement of the case is found not to follow the directives 
of the Board's remand, which directed that the AOJ properly 
address the holding of the Federal Circuit Court in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), and VAOPGCPREC 3-
2003 when considering whether service connection is warranted 
for a right ankle disorder and for residuals of surgery to 
the left tibia.  While the pertinent law and regulations did 
include 38 C.F.R. § 3.306 for aggravation of preservice 
disability, the discussion for both these issues fails to 
address the presumption of soundness, including the pertinent 
laws and regulations for the right ankle disorder and for 
residuals of surgery to the left tibia as was directed by the 
Board's remand.  On remand, the AOJ must take corrective 
action to ensure these issues are adjudicated properly.   
Again, if the AOJ finds that service connection is warranted 
for either, then it should consider whether any of the other 
claimed disorders may be secondary to his service-connected 
disability(ies).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to identify any disorder(s) of 
the spine, right leg, right knee, right 
ankle, or any residuals of surgery to the 
left tibia, to include arthritis, with 
opinions as to their etiologies.  The 
examination must be conducted by a 
different examiner than the one who 
conducted the March 2008 VA examination.  
The claims file, this remand and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  
After the claims file is reviewed and a 
thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the veteran has 
any particular disorder(s) of the spine, 
right leg, right knee, right ankle, or any 
residuals of surgery to the left tibia, to 
include arthritis; (2) whether it is at 
least as likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to the veteran's 
period of active duty; (3) whether it is 
at least as likely as not (50 percent or 
more probability) that such disorder(s) 
pre-existed service (with an explanation) 
and, if so, was aggravated (worsened) by 
active duty; or (4) whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder(s) was 
aggravated by a disorder that the examiner 
believes is related to service.  If 
arthritis is found, the examiner should 
indicate (1) whether it was manifested 
within one year of service and (2) whether 
it is due to age or related to some in-
service trauma.  The examiner should give 
detailed clinical findings and clearly 
outline the rationale for any opinion 
expressed.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains adverse, the veteran 
and his representative should be furnished 
a supplemental statement of the case, 
which discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claim for a 
right ankle disorder and any disorder due 
to residuals of surgery to the left tibia 
and fully sets forth the controlling law 
and regulations pertinent to the appeal. 
The requisite period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim. 38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




